The opinion of the court was delivered by
Gibson, C. J.
When a person who is neither maker, drawer, payee, or acceptor, puts his name on commercial paper, before it is negotiated, he certainly means to pledge, in some shape, his responsibility for the payment of it. His act means something, and it admits of no other explanation. He means to give credit to the paper as an original promissor; but in what character, or how far — whether as a surety absolutely bound for the redemption of it, or as a guarantor contingently bound, — depends on circumstances. According to Taylor vs. McClure, not yet reported, in which the doctrine was critically examined, it may be shown, by extrinsic proof, that he agreed to become liable, as the one or the other: and where there is no such proof, he authorizes the payee to write over his name any form of engagement he may see proper. There is no proof of terms in this instance; and I am unable to see why the holder might not, at the trial, have filled the blank with a joint and several promissory note, payable to order, which would have passed to the plaintiff as endorsee, and sustained his action. We may now suppose such a note to have been written. But the action is equally sustainable in another aspect. The payee having a carte blanche, might treat the transaction, as an authority to place the names, after his own, in a course of indorsements ; and that would entitle a holder, whether for value or not, to maintain an action against either of the signers, as prior indorsers; and, perhaps, this is the preferable ground. The plaintiff is certainly entitled to recover in some shape: and without violating any commercial principle, it is easy to get over the technical objection to his action ; which, if it were sound, would prevent a recovery in any shape.
Judgment affirmed.